Petitioner has demonstrated that the circumstances are sufficiently unusual and exceptional as to warrant review, even though the challenged decision is interlocutory. Rogers v. Rogers, 98 R. I. 263, 201 A.2d 140 (1964); Conte v. Roberts, 58 R. I. 353, 192 A. 814 (1937). Accordingly, the petition for certiorari is granted, and the writ may issue forthwith.
The order entered in the Superior Court on September 21, 1972 denying a preliminary injunction and dissolving a previously issued restraining order is hereby stayed.
Further, respondents are stayed from proceeding with any steps or procedures looking to or designed to implement or carry out the taking by eminent domain of petitioner’s real estate or any portion thereof described in the complaint until further order of court.
The instant matter is consolidated for hearing with Golden Gate Corporation v. Poirier et al., No. 1916-M.P.